Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 10/20/2021 is entered. Claims 1, 4, 10, 11 and 12 are amended. New claims 13-18 are added. Claims 3 and 9 are canceled and their limitations are added to the independent claims 1, 11 and 12.

Response to Arguments
2.1.	Applicant’s arguments, see page 9, filed 10/20/2021, with respect to rejection of claim 4 under 35 USC 112(b) have been fully considered and are persuasive in view of the current amendment to claim 4.  The rejection of claim 4 under 35 USC 112(b) has been withdrawn. 
2.2.	Applicant’s arguments, see page 9, filed 10/20/2021, with respect to rejection of claims 1-8, 11, and 12 under 35 USC 101 have been fully considered and are persuasive in view of the current amendment to independent claims 1, 11 and 12 since the limitations of claim 9 are added to these claims. The limitations of claim 9 were found patent eligible in the Non-Final Rejection mailed 07/20/2021. The claims 1-8, 11, and 12 under 35 USC 101 has been withdrawn. 
2.3.	Applicant’s arguments, see pages 10-13 filed 10/20/2021, with respect to the rejections of independent claims 1, 11 and 12 under 35 U.S.C. § 102(a)(1) and 35 U.S.C.§102(a)(2) over U.S. Patent Publication No. 2015/0287084 to Gura et al. (“Gura’), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Rathod [US20180246983 A1]. 
	Applicant has not provided separate arguments for the limitations of dependent claims 4-8, and 10. Since independent claims are now subject to rejection under 35 USC 103 as being 
	New claims 13-16 recite new limitations and are rejected on new grounds of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.1.	Claims 1-2, 4-5, 7-8, 10-12, 14, 16, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Gura et al. (U.S. Pub. No. 2015/0287084 A1), hereinafter Gura in view of Rathod [US20180246983 A1], in view of Beaver et al. ( U.S. Patent Publication No. 2014/0019290), hereinafter Beaver and further in view of Waliji et al. (U.S. Patent Publication No. 2012/0037700], hereinafter Walji.  References Gura, Beaver and Walji were recited in the Non-Final Rejection mailed 07/20/2021

Claims 1, 11 and 12

Gura discloses systems and methods for implementing an online marketplace for local merchants.  Gura discloses:

a method for communication between a shopper and a physical store (Gura, abstract, [0043]), the method comprising: 

displaying physical store information and categorized product information in a computer application (Gura [0011] The local merchant shopping application may allow customers to browse and purchase products or services from local merchants located near customers);

receiving an input from a mobile communication device of the shopper via the computer application indicating a product of interest to the shopper (Gura [0011] A local merchant shopping application may be provided to allow local customers to search for local merchants, e.g., local SMB's. For example, a customer may search for local grocery stores located within 5 miles from the customer that offer certain product or service; Gura [0039] FIG. 3 At step 302, marketplace server 170 may receive user search request from user device 110. For example, when user 105 desires to make a purchase or find a service from local merchants, user 105 may utilize the shopping app installed on user device 110 to search for a product or a service. User 105 may enter the product or service user 105 is interested in);

outputting selected product information and selected physical store information to the mobile communication device of the shopper via the computer application based on the input received from the shopper (Gura [0040] At step 304, marketplace server 170 may search for local merchants that offer the product/service or similar product/service. In particular, marketplace server 170 may search for local merchants located near user 105 or local merchants that designate the area of user 105 as a service area. For example, user device 110 may detect a location of user 105 via Global Positioning System (GPS) and may send user 105's location to marketplace server 170. Based on user 105's location, marketplace server 170 may search for local merchants near user 105 or local merchants that service the location of user 105. Further, marketplace server 170 may search for local merchants that offer the desired product or service. Marketplace server 170 also may check whether the local merchants are ;

receiving a talk-to-store request for real time digital communication with the physical store via the computer application from the mobile communication device of the shopper in relation to the selected product information and the selected physical store information (Gura [0042] At step 308, marketplace server 170 may receive user 105's merchant selection. In particular, user 105 may select a local merchant from the list of local merchants presented at user device 110. User 105's selection may be forwarded to marketplace server 170. At step 310, marketplace server 170 may present the selected local merchant's virtual store to user 105. The virtual store may include the local merchant's front page, trademark, logo, welcoming message, and the like. Further, the availability of the desired product or service at the selected local merchant may be presented to user 105. For example, a picture and/or description of the desired product or service, including price, expiration date, available quantity, and the like may be presented; Gura [0043] In an embodiment, the local merchant's virtual store may include a live chat function by which user 105 may inquire the local merchant via an online chatting function. In another embodiment, a telephone number of the local merchant may be provided such that user 105 may contact the local merchant directly to ask questions regarding the local merchant or produces/services offered at the local merchant. In some embodiments, user 105 may purchase or order products/service via the phone or via the online live chat with the local merchant. Further, user 105 may provide special instructions for the purchase, such as special instructions on how products are to be prepared by the local A web chat is a system that allows users to communicate in real time using easily accessible web interfaces. LiveChat is an online customer service software with live support, help desk software, and web analytics capabilities. The LiveChat comprise website chat widget—embedded on customer's website and seen by the end users (website visitors) as a small chat box, traditionally displayed in the bottom right corner of the web browser. Chat widget is visible on desktop and mobile devices, either in the browser or as a part of mobile application and agent application—used by the company employees to respond to questions asked by the customers. Usually agents use the web-based application, which allows employees to log in and conduct a chat with website visitor using any browser. There are two ways of having an online chat session between the agent and website visitor: Passive communication, started when the website visitor clicks on the chat button or widget displayed on the page. Active communication, initiated manually by the agent or automatically by the LiveChat system as soon as the visitor meets the predefined criteria (i.e. searched keyword, time on website, encountered error, etc.). Once the criteria is met, LiveChat displays a chat invitation with a customized message. During the chat session, agents close the sales, which results in increasing the overall conversion rate. Apart from website chat, other core features include: real-time website traffic monitoring, built-in ticketing system and agents' efficiency analytics. System identifies the best prospects visiting a website based on data gathered from the purchasing decisions of buyers. Statistics section allows calculating the conversion from chat invitations into chat sessions and then into sales.” In view of the teachings of Rathod it would be obvious to an ordinary skilled in the at the time of the Applicant’s invitation to have modified Gura to incorporate the concept of the claimed limitations that is wherein the talk-to-store request is activated by pressing a talk-to-store button on a screen of the mobile communication device, and the talk-to-store button is linked to the selected product information and the selected 
	Gura further teaches establishing a real time digital communication session between a communication device of a representative of the physical store and the mobile communication device of the shopper based on the talk-to-store request, during which the representative provides additional product information to the shopper (Gura [0012] In another embodiment, the shopping application may allow real-time communication, such as text messaging, email, or phone call, between local merchants and customers. For example, customers may inquire information regarding the local merchant or the products or services of the local merchant. The local merchant may respond in real time to the customer's inquiries. In another example, customers may provide specific instructions for various products or services and the local merchant may respond and provide specific services based on these specific instructions; Gura [0020] Applications 125 may also include email, texting, voice and IM applications that allow user 105 to send and receive emails, calls, and texts through network 160, as well as applications that enable the user to communicate, transfer information, and/or make purchases/payments at the online marketplace as discussed above; Gura [0047] The online marketplace interface may provide communication tools for the customer to call, text, or chat with the local merchant in real time to discuss any questions regarding the purchase).
	Combined teachings or Gura and Rathod Gura further teach receiving and storing, in the computer application, pictures (Gura [0030] at step 206, marketplace server 170 may receive product/service data from merchant device 140. For example, marketplace server 170 may provide an interface to receive a list or a table of information related to products/services offered at the local merchant from merchant device 140. The information may include a name of a product/service, price, picture, product/service description, nutritional information, expiration date/time, applicable discount/coupon, eligibility for delivery, and the like. In an embodiment, the produce/service information may be uploaded to marketplace server 170 by the local merchant. 

Gura and Beaver each disclose the receipt and storage of pictures associated with a physical store.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the picture source of Beaver for the picture source of Gura. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Combined teachings of Gura and Beaver also disclose that other users can view the digital image in association with the product, which strongly suggests a data association between the image(s) and the associated store webpage. Walji discloses that the physical store information of the physical store is embedded in the pictures by the computer application (Walji [0045] receive via the digital imaging subsystem image data for a captured image of the inventory item; receive via the digital imaging subsystem tag data comprising indicator information associated with the inventory item; embed the input data and the tag data in an 
	The limitations, “wherein the real time digital communication session comprises at least one of Chat, VoIP, and video calling” are already covered above in view of the combined teachings of Gura/Rathod.

With respect to claim 11, its limitations are similar to the limitations of claim 1 and therefore they are analyzed and rejected as being unpatentable over Gura/Rathod/Beaver/Walji as per the rationale established for claim 1. Gura discloses a non-transitory computer-readable medium storing a program, which when executed by a computer, causes the computer to perform a method for communication between a shopper and a physical store (Gura [0015], [0023], [0043], [0060]-[0065]).

With respect to claim 12, , its limitations are similar to the limitations of claim 1 and therefore they are analyzed and rejected as being unpatentable over Gura/Rathod/Beaver/Walji as per the rationale established for claim 1. Gura further discloses a system for communication between a shopper and a physical store, the system comprising: a memory; and a processing device, coupled to the memory (Gura [0015], [0023], [0043], [0060]-[0065]).

Claim 2

Continuing from claim 1, Gura further discloses completing a purchase of the product of interest by the shopper via the computer application (Gura [0014] System 100 may include a user device 110, a merchant device 140, and a marketplace server 170 in communication over a network 160. A user 105, such as a sender or consumer, utilizes user device 110 to browse and shop for various products or services using marketplace server 170. User 105 may utilize user device 110 to browse, shop, make purchase, and/or implement a payment transaction. Note that transaction, as used herein, refers to any suitable action performed using the user device, including payments, transfer of information, display of information, etc.; Gura [0025] A transaction processing application 190, which may be part of payment application 175 or separate, may be configured to receive information from user device 110 and/or merchant device 140 for processing and storage in a payment database 195. Transaction processing application 190 may include one or more applications to process information from user 105 for processing an order and payment using various selected funding instruments, including for initial purchase and payment after purchase as described herein. As such, transaction processing application 190 may store details of an order from individual users, including funding source used, credit options available, etc. Payment application 175 may be further configured to determine the existence of and to manage accounts for user 105, as well as create new accounts if necessary; Gura [0048] After the local merchant confirms that user 105's purchase order can be fulfilled, marketplace server 170 may initiate a payment process for the purchase at step 318. In particular, user 105 is allowed to select from various payment methods, such as credit cards, debit cards, PayPal, bank accounts, gift cards, and the like. Marketplace server 

Claim 4

Continuing from claim 1, Gura further discloses wherein the selected physical store information includes a list of physical stores that have the product of interest available for purchase (Gura [0040] at step 304, marketplace server 170 may search for local merchants that offer the product/service or similar product/service. In particular, marketplace server 170 may search for local merchants located near user 105 or local merchants that designate the area of user 105 as a service area. For example, user device 110 may detect a location of user 105 via Global Positioning System (GPS) and may send user 105's location to marketplace server 170. Based on user 105's location, marketplace server 170 may search for local merchants near user 105 or local merchants that service the location of user 105. Further, marketplace server 170 may search for local merchants that offer the desired product or service. Marketplace server 170 also may check whether the local merchants are open and the availability of the desired product or service at the local merchants. In addition, marketplace server 170 may check the delivery or in-store pick up options at the local merchants; Gura [0041] at step 306, marketplace server 170 may present available local merchants to user 105 at user device 110. In particular, a list of local merchants located near user 105 may be presented to user 105. The list of local merchants may include the name of the merchants, the 

Claim 5

Continuing from claim 1, Gura further discloses  receiving updated product information from the physical store that performs at least one of adding, removing and changing products and product attributes, wherein the updated product information is instantly discoverable by the shopper via at least one of search filters and predefined notification preferences (Gura [0026] Merchant accounts 155 may include various information of a local merchant, such as the name of the local merchant, owner information, type of merchant, service/product offered, location, contact information, operating hours, delivery hours, delivery range, and the like. Marketplace server 170 also may include a merchant database 165 configured to store a database of products/services offered at respective local merchants. For example, merchant database 165 may store a list of various products offered at a grocery store. The list may include product information, such as Universal Product Code (UPC), name of product, description, pictures, price, specification, discounts, and the like. Further, the availability and inventory of the product also may be included and continuously updated. For perishable products, the expiration date also may be included to indicate freshness of the product [see also Gura [0029]]; Gura [0030] at step 206, marketplace server 170 may receive product/service data from merchant device 140. For example, marketplace server 170 may provide an interface to receive a list or a table of information related to products/services offered at the local merchant from merchant device 140. The information may include a name of a product/service, price, picture, product/service description, nutritional information, expiration date/time, applicable discount/coupon, eligibility for delivery, and the like. In an embodiment, the produce/service information may be uploaded to marketplace server 170 by the local merchant. 

Claim 7

sending at least one of offers and alerts from the physical store to the shopper based on predetermined preferences of product attributes of the shopper (Gura [0027] In an embodiment, merchant database 165 may allow a local merchant to store customer information of customers. For example, the local merchant may create a customer profile for a local customer who frequently visits and makes purchases at the local merchant or at other merchants (both online and offline) that offer the same or similar items available at the local merchant. The customer profile may include various information of the customer that may help the local merchant to better serve the customer. For example, the customer profile may include the name of the customer, a picture of the customer, address, purchases made, delivery preferences, pickup preferences, product/service preferences, brand preferences, subscriptions, use of coupons or purchases of sale items, when the customer prefers to shop, and the like. For example, a customer may prefer green bananas for Sunday purchases, but riper bananas for mid-week to end of week purchases. Based on the customer profile, the local merchant may provide personalized product/service to a customer [see also Gura [0034]; Gura [0035] in some embodiments, the system may allow a local merchant to establish a pricing scheme based on different types/categories of customers. For example, based on a customer's shopping habit, shopping schedule, location, purchase history, and the like, different discounts or offers may be generated to entice the customer to make a purchase at the local merchant. In an example, a customer may get a free delivery service for every $100 dollars spent at the local merchant. In another example, a customer who frequently purchases a certain product, such as milk, may be asked to subscribe to the product to get a special discount. As such, the local merchant may automatically prepare and/or deliver milk to the customer based on the subscription; Gura [0037] Marketplace server 170 may broadcast the local merchant's notifications or advertisements to consumers located in the neighborhood where the local merchant serves. For example, text messages or emails, such as “Freshly arrived fruit today at Abby's market,” may be sent to consumers' mobile devices located 

Claim 8

Continuing from claim 7, Gura further discloses wherein the predetermined preferences of the product attributes of the shopper include at least one of a product segment, a gender, a product category, a product sub category, a location of the physical store, a brand of the product of interest, a color of the product of interest (Gura [0027] In an embodiment, merchant database 165 may allow a local merchant to store customer information of customers. For example, the local merchant may create a customer profile for a local customer who frequently visits and makes purchases at the local merchant or at other merchants (both online and offline) that offer the same or similar items available at the local merchant. The customer profile may include various information of the customer that may help the local merchant to better serve the customer. For example, the customer profile may include the name of the customer, a picture of the customer, address, purchases made, delivery preferences, pickup preferences, product/service preferences, brand preferences, subscriptions, use of coupons or purchases of sale items, when the customer prefers to shop, and the like. For 

	Claim 10
	Regarding claim 10, while the combined teachings of Gura/Rathod disclose the real time digital communication session as discussed for claim 1 above, it doesn’t explicitly recite that the pictures are received via the real time digital communication session.

Beaver further discloses wherein the pictures are received via the real time digital communication session (Beaver, abstract, The merchant sends the customer a prompt to take a picture of (or otherwise record information about) a product. The prompt may be a SMS text message that is sent to a mobile phone of the customer, which mobile phone may include a camera. The customer replies to the prompt by taking a digital image of the unit and attaching (or embedding) the picture in a reply message that is sent to the merchant. The merchant stores the digital image in association with the product. The merchant provides a web page that allows other users to view the digital image in association with the product. One of ordinary skill in the art would have recognized that applying the known technique of Beaver to Gura, Beaver and Walji would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Beaver to Gura, Beaver and Walji would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate different data types into a communication session. Further, including pictures into the communication session of Gura, Beaver and Walji, would have been 

	Claims 14, 16, and 18:

Regarding claim 14, its limitations, “The method according to claim 1, wherein the real time digital communication session is opened within the computer application of the mobile communication device” are already covered in the analysis of claim 1 wherein Rathod teaches [see para 0024] that real time digital communication session is opened within the computer application of the mobile communication device.

Regarding claims 16, and 18, their limitations are similar to the limitations of claim 14 and therefore they are analyzed and rejected on the same basis as established for claim 14 above.


4.2.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gura/Rathod/Beaver/Walji and in view of Ozugur et al. (U.S. Pub. No. 2005/0114159 A1 recited in the Non-Final Rejection mailed 07/20/2021), hereinafter Ozugur.

Claim 6
Continuing from claim 1, Gura further discloses updating the physical store information to add or remove [service availability] (Gura [0037] At step 210, marketplace server 170 may receive updates of the local merchant's status and inventory. In particular, the local merchant may indicate its status at the online marketplace, such as whether the store is open or closed, how long the wait is at the checkout line, inventory of products, availability of services; Gura 

Gura discloses that physical store information associated with the availability of services is updated, and that the services include real time digital communication sessions, but does not explicitly recite adding or removing particular representatives from the list of representatives available for the real time digital communication session.

Ozugur discloses to add or remove particular representatives from a list of representatives that are available for the real time digital communication session (Ozugur [0008] The present invention provides a system for providing customer assistance to Internet users. The invention includes an online customer support server that connects a group of customer support representatives to user of a web site to provide real time customer support. An enterprise server collects presence information from the customer support server regarding the current availability of the customer support representatives, wherein the presence information is updated at regular, specified intervals. A web server provides content to the web site, which 

One of ordinary skill in the art would have recognized that applying the known technique of Ozugur to the combined teachings of Gura/Rathod/Beaver/Walji as applied to claim 1 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ozugur to the teaching of Gura/Rathod/Beaver/Walji as applied to claim 1  would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate service availability information into the updated physical store information. Further, applying additional and removal of representatives that are available to the service availability of Gura/Rathod/Beaver/Walji as applied to claim 1, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient updates to availability information associated with digital communication sessions.

In addition, one of ordinary skill in the art would have been motivated to do so because over 70% of on-line shoppers who encountered problems abandon an on-line retail website, but with on-line support applications, the number of abandoned shopping carts may be dropped, as the customer can instantly receive necessary information to help him/her with the shopping decision (Ozugur [0004]).


4.3.	Claims 13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gura/Rathod/Beaver/Walji  in view of Siegel et al. [US 8,046,259 B1], hereinafter Siegel.



Regarding claims 15, and 17, their limitations are similar to the limitations of claim 13, and therefore they are analyzed and rejected on the same basis as established for claim 13 above as being unpatentable over Gura/Rathod/Beaver/Walji and Siegel.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(i)	Redding et al. [US 20050220289 A1; see para 0054 and Fig.4] discloses that a web page being displayed on a web browser includes a product description/advertisement area 402, an add to shopping cart button 404, and a talk to customer service representative button 406.

6. 	This is a Final Rejection:

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH C GARG/            Primary Examiner, Art Unit 3625